Supreme Court of Florida,
Tallahassee, November 8, 1918.
To His Excellency,
Sidney J. Catts, Governor.
Sir:
Replying to your letter of the 7th instant, it is our *418opinion that the members of the House of Representatives elected November 5, 1918, and the members of the Senate elected .at that time, together with the members of the Senate who, at the general election in 1916, were elected for four years, constitute the members of the Legislature during the period between the general elections in 1918 and 1920. See Section 3, Article III, and Section 2, Article VII of the Constitution as amended in 1896, Laws 1895, page 368.
Very respectfully,
JEFFN. B. BROWNE,
Chief Justice.
R, F. TAYLOR,
J. B. WHITFIELD,
W. H. ELLIS,
T. F. WEST,
Justices Supreme Court.